DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
status
This office action is in response to the remarks and amendment filed on 02/15/2022. The objections to the specification, to the drawings and to the claims have been withdrawn. Claims 1-6, 9, 13, 14, 16, 19, 20, 22, 24, and 25, have been amended. Claims 17, 18 and 21 have been cancelled. New claims 26-28 have been added. Claims 1-16, 19-20 and 22-28 remain pending for consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites a limitation “a base panel having an additional 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites limitation “a base panel having an additional an  
Claim 27 recites a limitation “the angled conduit is configured to extend into the recess in the first configuration and the second configuration of the flexible conduit.”. It is not clear what the applicant is trying to claim. It is not clear as to how the angled conduit is configured to extend into the recess both in the fist configuration and the second configuration at the same time. The functionality of such limitation leaves the examiner not sure of what the applicant is trying to convey, especially when it is impossible for the angle conduit to be configured to be in two different configurations at same time so as to discharge condensate out of the HVAC system. During the second configuration of the drain spout or the flexible conduit, the angle conduct would not extend through the recess of the first opening, instead it would turn from vertical orientation to horizontal orientation in such a way that the outlet of the angle conduct would be aligned in the direction of the second opening and run along the base panel surface. Therefore, for the purpose of compact prosecution, the examiner is going to treat the limitation as it reads…. “…the angled conduit is configured to extend into the recess in the first configuration 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6,10,20,22,26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moraes, Luciano (WO 2007/012157, hererinafteer referred as Moraes) in view of Price; Clay D (US 9303802 B1, hererin after referred as Price).
In reference to claim 1, Moraes and Price disclose the claimed invention.
Moraes discloses a heating, ventilation, and/or air conditioning (HVAC) unit (Air conditioning system, page 3, line 5), comprising: 
a drain pan (drain pan 32) configured to collect condensate generated by the HVAC unit (a single drain pan is provided for collecting condensate, page 3, line 13); and 
a drain spout (see fig 5) including a rigid outlet port coupled to the drain pan (discharge conduit 31 which is equivalent of the rigid outlet, fluidly interconnected to the drain pan 32, page 6, 13-14), a conduit coupled to the rigid outlet port (a conduit i.e. tubing 34, is coupled to the discharge conduit 31 which is equivalent to the outlet port), wherein the  conduit to transition the drain spout between a first configuration configured to discharge the condensate from the HVAC unit via a first opening of the HVAC unit and a second configuration configured to discharge the condensate from the HVAC unit via a second opening of the HVAC unit ( Moraes further teaches configuring the drain spout of the AC unit in two distinct configurations such that condensate would be discharged from the AC system via the first opening 33 in the first configuration, see fig 2 and 4 when the AC is ceiling mounted and via a second opening 38 in a second configuration which is configured to discharge the condensate from the air conditioning system when the AC is wall mounted as shown in fig 3 and 5), and the outlet of the angled conduit is oriented toward the second opening in the second configuration (an out let of the elbow 36 is oriented in the second opening 38 in the second configuration when the AC unit is in wall mounted configuration, see fig 5 and 3) but fails to teach the conduit i.e. tubing 34, is a flexible conduit, and an angled conduit coupled to the flexible conduit, an outlet of the angled conduit is oriented toward the first opening in the first configuration, 
However, Price teaches in the art of improved waste disposal hose system, that it is a known method to provide a flexible conduit (flexible hose 12, fig 1), and an angled conduit coupled to the flexible conduit (swivel elbow coupling 200 coupled to the flexible hose 12, see fig 1), an outlet of the angled conduit is oriented toward the first opening in the first configuration (since price teaches a waste disposal hose system as shown in fig 1, where an angle conduit i.e. swivel elbow coupling 200, coupled to a flexible conduit i.e. flexible hose 12, and an opposite end of this hose i.e. the swivel elbow, is connected to a waste disposal facility, col 1 line 28-29. Accordingly, configuring the out let of the elbow to pass through the first opening 33 in the first configurations would be well within the scope of an ordinary skill in the art and the end result of in doing so would not yield an un expected result other than discharging undesirable water out of the system). This is strong evidence that modifying as claimed would produce predictable result (e.g. discharging undesirable fluid out of a system. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by price such that the waste disposal hose system i.e. flexible hose coupled to the swivel elbow coupling 200, as shown on fig 1 of Price, would be coupled to the discharge conduit 31 of  Moraes’s air conditioning system, in such way that the two drain spout configurations for discharging condensate from the AC system would still be implemented by incorporating the hose system of price in place of the existing conduits of Moraes i.e. tubing 34 and elbow 36, and connecting the other end of the swivel elbow coupling 200 to the horizontal tube 37 as taught by Moraes  when configuration of the drain spout is in the second configuration as shown on fig 5, since all claimed limitations were known in the art, and one having ordinary skilled in the art could have modified the prior art as claimed by the known method with no change in their perspective functions and the combination would have yielded a predictable result of dispensing undesired fluid out of the air conditioning system either via the first opening or the second opening depending on the desired AC system configuration i.e. wall mounted or ceiling mounted AC. Furthermore, adjusting the flexible conduit to transition between configurations is not a patentable subject matter as the court held that adjustability, where needed, is not a patentable advance, see MPEP 2144.04(V) (D).
In reference to claim 2, Moraes as modified by Price disclose the claimed invention.
Moraes as modified teaches the drain spout is configured to direct the condensate out of the drain pan and sequentially through the rigid outlet port, the flexible conduit, and the angled conduit (as per the modification of Moraes by Price in the above claim 1, the drain spout is configure to direct the condensate out of the drain pan 32 and sequentially through the discharge conduit 31(i.e. rigid outlet port), the flexible hose 12, and the swivel elbow coupling 200).
In reference to claim 3, Moraes as modified by Price disclose the claimed invention.
Moraes as modified teaches the flexible conduit is secured to the rigid outlet port via a first hose clamp (the flexible hose 12 is secured to the discharge conduit 31 via swivel female bayonet coupling, fig 1), and the flexible conduit is secured to the angled conduit via a second hose clamp(flexible hose is secured to the angled conduit via locking ring 20, fig 1).
In reference to claim 4 and 5, Moraes as modified by Price disclose the claimed invention.
Moraes teaches wherein the angled conduit is rigid (it naturally flows that the angled conduit i.e. elbow coupling, should be rigid enough to be connected to the flexible hose to discharge condensate out of the system) and is an elbow conduit (swivel elbow coupling 200).
In reference to claim 6, Moraes as modified by Price disclose the claimed invention.
Moraes teach a base panel having the first opening (the unit bottom 18 which is equivalent to base panel, has an opening 33, see fig 5) and a side panel having the second opening (the rear side 12 equivalent to side panel, has an opening 38, see fig 5),
In reference to claim 10, Moraes as modified by Price disclose the claimed invention.
Moraes teaches the rigid outlet port (discharge conduit 31) is integrally formed with the drain pan. It has been held that making the rigid out let integrally formed with the drain pan is the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

In reference to claim 20, Moraes and Price disclose the claimed invention.
Moraes teaches a heating, ventilation, and/or air conditioning (HVAC) unit (Air conditioning system, page 3, line 5), comprising: 
a drain pan (drain pan 32) configured to collect condensate generated by the HVAC unit (a single drain pan is provided for collecting condensate, page 3, line 13); 
an outlet port coupled to the drain pan (32), wherein the outlet port is rigid and fixed relative to the drain pan (a discharge conduit 31 which is equivalent of the rigid outlet, fluidly interconnected to the drain pan 32, page 6, 13-14); [[and]] 
Moraes further teaches the discharge conduit 31 i.e. outlet port, being fluidly interconnected to a tubing 34 as shown in fig 5. And the angled conduit is configured to couple to an extension conduit in the second configuration of the flexible conduit (the elbow 36 fluidly interconnected to a horizontal tubing 37 in the second configuration of the drain spout) , and the angled conduit is configured to direct the condensate to the extension conduit to discharge the condensate from the HVAC unit via the second opening in the second configuration of the flexible conduit (this elbow is configured to direct the condensate to the horizontal tube 37 to discharge condensate from the unit via the second opening i.e. opening 38, in the second configuration of the drain spout).
Moraes fails to explicitly teach flexible conduit coupled to the outlet port: and 
an angled conduit coupled to the flexible conduit, wherein the angled conduit is configured to extend through the first opening in the first configuration of the flexible conduit to discharge the condensate from the HVAC unit via the first opening, 
However, Price in the art of improved waste disposal hose system teaches that it is a known method to provide a flexible conduit coupled to the outlet portthis flexible tubing or hose can be bent, extended, and contracted to adapt to various relative positions of an outlet valve and a dump station inlet, col 1, line 54-57), and the flexible conduit is adjustable between a first configuration to discharge the condensate from the HVAC unit via a first opening of the HVAC unit and a second configuration to discharge the condensate from the HVAC unit via a second opening of the HVAC unit(thus the incorporated flexible hose would be adjustable between a first configuration to discharge the condensate from the HVAC unit via a first opening of the unit and a second configuration to discharge the condensate from the HVAC unit via a second opening of the unit. Furthermore, adjusting the flexible conduit to transition between configurations is not a patentable subject matter as the court held that adjustability, where needed, is not a patentable advance, see MPEP 2144.04(V) (D).
and an angled conduit coupled to the flexible conduit (a swivel elbow coupling 200 coupled to the flexible hose 12, see fig 1), wherein the angled conduit (swivel elbow coupling 200) is configured to extend through the first opening in the first configuration of the flexible conduit to discharge the condensate from the HVAC unit via the first opening (since price teaches a waste disposal hose system as shown in fig 1, where an angle conduit i.e. swivel elbow coupling 200, coupled to a flexible conduit i.e. flexible hose 12 and an opposite end of this hose i.e. the swivel elbow, is connected to a waste disposal facility, col 1 line 28-29. Accordingly, configuring the out let of the elbow to pass through the first opening 33 in the first configurations would be well within the scope of an ordinary skill in the art and the end result of in doing so would not yield an un expected result other than discharging undesirable water out of the system). This is strong evidence that modifying as claimed would produce predictable result (e.g. discharging undesirable water out of the system). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by price such that the waste disposal hose system i.e. flexible hose coupled to the swivel elbow coupling 200, as shown on fig 1 of Price, would be incorporated in to Moraes’s air conditioning system and be coupled to the discharge conduit 31, in place of the existing conduits of Moraes i.e. tubing 34 and elbow 36, and connecting the other end of the swivel elbow coupling 200 to the horizontal tube 37 as taught by Moraes  when configuration of the drain spout is in the second configuration as shown on fig 5, since all claimed limitations were known in the art, and one having ordinary skilled in the art could have modified the prior art as claimed by the known method with no change in their perspective functions and the combination would have yielded a predictable result of dispensing undesired water out of the air conditioning system either via the first opening or the second opening depending on the desired system configuration i.e. wall mounted or ceiling mounted AC.
In reference to claim 22, Moraes and Price disclose the claimed invention further comprising:   a side panel having the second opening( rear side 12 having an opening 38) and [[an]]comprising the extension conduit configured to couple in the second configuration of the flexible conduit (as explained above in claim 20, the horizontal tubing 37 configured to be coupled to the swivel elbow in the second configuration), wherein the extends through the second opening to discharge the condensate from the HVAC unit via the second opening in the second configuration of the flexible conduit (the horizontal tubing 37 extends through the second opening 38 as shown in fig 5, to discharge the condensate from the unit via the second opening i.e. opening 38, in the second configuration)
In reference to claim 26, Moraes and Price disclose the claimed invention further comprising:   
a base panel (bottom 18) comprising the first opening(33), wherein the extension conduit is configured to extend along the base panel and through the second opening of the side panel in the second configuration of the flexible conduit(the horizontal tubing 37 which is equivalent to  the extension conduit, is configured to extend along the base panel(18) and through the second opening (38) of the side panel (rear side 12) in the second configuration of the flexible conduit, see figure 5).
In reference to claim 28, Moraes and Price disclose the claimed invention further including:   
the flexible conduit (flexible hose 12) is configured to extend in a common direction in the first configuration and in the second configuration(a skilled person in the art would have recognized that the flexible hose is being used for both first and second configuration of the drain spout and it extends out of the discharge conduit  in a common direction while the swivel elbow coupling 200 rotates freely to determine the configuration of the drain spout either in first or second configuration as needed to dissipate condensate out of the system).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraes, Luciano (WO 2007/012157, hererinafteer referred as Moraes) and Price; Clay D (US 9303802 B1, hererin after referred as Price) in view of Bridegum James (US 20150219363 A1, hereinafter referred as Bridegum).

In reference to claim 11, Moraes, Price and Bridegume disclose the claimed invention.
Moraes fail to teach the flexible conduit is made from rubber.
However, Bridegum teaches, the flexible conduit is made from rubber (The definition of flexible tubes, therefore, also includes rubber hoses, [0040]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by teachings of Bridegum i.e. flexible tubing made of rubber, so that Water flows through this flexible tube directly to the center of the tank bottom where it then moves solids and sediment deposits away the center of the tank as taught by Birdegum, [0035]. 

Claim 12,23,25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moraes, Luciano (WO 2007/012157, hererinafteer referred as Moraes) and Price; Clay D (US 9303802 B1, hererin after referred as Price) in view of Alan C. Rimmer (US 9958182 B1, hereinafter referred as Rimmer).

In reference to claim 12, Moraes, Price and Rimmer disclose the claimed invention.
Moraes taches the discharge conduit (equivalent to the rigid out let) with an outer surface that is fluidly connected to the flexible conduit as explained in claim 1 above but fails to teach the rigid outlet port has an outer surface and a barb fitting formed on the outer surface, and the flexible conduit is configured to extend over the outer surface and engage with the barb fitting to secure the flexible conduit to the rigid outlet port.
However, Rimmer teaches in the art of auxiliary drain pan that it is known to provide rigid outlet port with an outer surface and a barb fitting formed on the outer surface and the flexible conduit is configured to extend over the outer surface and engage with the barb fitting to secure the flexible conduit to the rigid outlet port (drainage connectors can utilize barbs, threads or other features or mechanical components or combination thereof in order to secure a fluid tight connection with the respective first drainage conduit and second drainage conduit , col 4 line 26-34). This is strong evidence that modifying Moraes as claimed would produce predictable result (e.g. forming a barb fitting on the outer surface of the discharge conduit to secure the flexible conduit to the discharge conduit). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes with Rimmer such that the rigid outlet port has an outer surface and a barb fitting formed on the outer surface, and the flexible conduit is configured to extend over the outer surface and engage with the barb fitting to secure the flexible conduit to the rigid outlet port, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming a barb fitting on the outer surface of the discharge conduit to secure the flexible conduit to the discharge conduit.
In reference to claim 23, Moraes, Price and Rimmer disclose the claimed invention.
Moraes fails to explicitly teach that the extension conduit is thread ably coupled to the angled conduit.
However, Rimmer in the art of auxiliary drain pan teaches that it is known to provide threads as means of coupling between an extension conduit and the angled conduit (drainage connectors
can utilize threads, such as pipe threads, quarter-tum fasteners in order to secure a fluid tight connection with the respective drainage conduits, col 4, line 26-34). This is strong evidence that modifying Moraes as claimed would produce predictable result (e.g. coupling the horizontal tubing with the swivel elbow via thread coupling). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes with Rimmer such that the extension conduit is thread ably coupled to the angled conduit, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of coupling the horizontal tubing with the swivel elbow via thread coupling.
In reference to claim 25, Moraes, Price and Rimmer disclose the claimed invention.
Moraes teaches a base panel (bottom 18) but fails to explicitly teach the base panel includes a recess within which the first opening is formed, a raised embossment surrounding the first opening, or both.
However, Rimmer teach it is known to provide base panel with a recess within which the first opening is formed a raised embossment surrounding the first opening, or both (drainage connectors can utilize protrusions or recesses and surfaces adapted to increase the static coefficient of friction or mechanical components in order to secure a fluid tight connection with the respective drainage conduits, col 4, line 26-34). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes with Rimmer such that base panel includes a recess within which the first opening is formed, a raised embossment surrounding the first opening, or both, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of securing fluid tight connection between the drainage conduits that passes through the openings.

In reference to claim 27, Moraes, Price and Rimmer disclose the claimed invention.
Moraes as modified teaches a base panel (18) comprising a recess within which the first opening is formed (as explained above in claim 25, the bottom 18 comprises a recess with in which the first opening i.e. 33, is formed), and the angled conduit (swivel elbow )is configured to extend into the recess in the first configuration .

Claim 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moraes, Luciano (WO 2007/012157, hererinafteer referred as Moraes) and Price; Clay D (US 9303802 B1, (herein after referred as Price) in view of Cochran John E. (US 2592394 A hereinafter referred as John).

In reference to claim 7, Moraes and price as modified by John disclose the claimed invention.
Moraes fail to teach a plug configured to occlude the first opening when the drain spout is in the second configuration.
However John teaches in the art of collecting and disposing of products of defrost that, it is known to provide a plug configured to occlude the first opening when the drain spout is in the second configuration (the plug 85 is placed in the opening 29 and the moisture deflected by the baffle is then discharged through the opening 28 into a drain spout 31).John further teaches providing a pair of selectively plugged openings. Therefore,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to further modify  Moraes by John such that the plug would be configured to occlude the first opening when the drain spout is in the second configuration, since all claimed limitations were known in the art, and one having ordinary skilled in the art could have modified the prior art as claimed by the known method with no change in their perspective functions and the combination would have yielded a predictable result of selectively plugging the opening.
In reference to claim 24, Moraes, price and John disclose the claimed invention.
Moraes fails to explicitly teach a grommet disposed about the first opening, wherein the angled conduit is configured to engage the grommet whenthe flexible conduit is in the first configuration.
However, John teaches a grommet disposed about the first opening (grommet disposed about the opening as shown in fig 11 and 12), wherein the angled conduit is configured to engage the grommet whenthe flexible conduit is in the first configuration (Grommet 89 configured to engages pipe 87 and a assures an airtight seal between the pipe 87 and the inner liner. Col 9, line 21-23 and fig 11). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to further modify Moraes by John such that a grommet disposed about the first opening, wherein the angled conduit is configured to engage the grommet when the flexible conduit is in the first configuration, since all claimed limitations were known in the art, and one having ordinary skilled in the art could have modified the prior art as claimed by the known method with no change in their perspective functions and the combination would have yielded a predictable result of disposing the grommet about an opening and engaging an elbow with the grommet to assure an air thigh seal between elbow the opening.

Claim 8,9,13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moraes, Luciano (WO 2007/012157, hererinafteer referred as Moraes) and Price; Clay D (US 9303802 B1, hererin after referred as Price) in view of Hansen, William (US 7007498 B2, hereinafter referred as Hansen).
In reference to claim 8, Moraes, Price and Hansen disclose the claimed invention
Moraes fail to teach a cover panel configured to couple to the side panel in a first orientation and in a second orientation, wherein the cover panel is configured to occlude the second opening when the drain spout is in the first configuration and the cover panel is coupled to the side panel in the first orientation.
However, Hansen teaches in the art of HVAC cabinet with configurable duct connections that  it is a known method to provide a cover panel (cover panel 14) configured to couple to the side panel in a first orientation and in a second orientation(this cover panel 14 is configured to be coupled to the cabinet wall 12, in different orientations, see fig 11 and 12), wherein the cover panel is configured to occlude the second opening when the drain spout is in the first configuration and the cover panel is coupled to the side panel in the first orientation(Cover 14 has one or more air duct openings that enable ductwork 18 to connect cabinet 12 to an adjacent building 20. “The two covers 14 and 16 are invertible and interchangeable to accommodate various ductwork configurations”, col 3, line 19-23). Hansen further teaches Cover 14 can be attached to cabinet 12 in various arrangements to accommodate various ductwork configurations. In FIGS. 4 and 5, for example, rectangular ducts 42 and 44 are low and relatively close to each other. Arrows 66, 68 and 70 represent one or more steps in the process of reconfiguring the covers. These steps may include removing a cover, inverting a cover, inverting a cover, reattaching a cover, interchanging the covers, etc., col 4, line 12-19. This is a strong evidence that modifying Moraes as claimed would have produce predictable result (e.g. configuring the cover panel in a desired manner for tubes to extend through the openings or occlude as needed). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by Hansen such that a cover panel configured to couple to the side panel in a first orientation and in a second orientation, wherein the cover panel is configured to occlude the second opening when the drain spout is in the first configuration and the cover panel is coupled to the side panel in the first orientation, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of configuring the cover panel to be coupled to the side panel i.e. the rear side 12, and occlude the second opening 38 of the rear side when the drain spout is in the first configuration.
In reference to claim 9, Moraes as modified disclose the claimed invention. 
Moraes as modified teaches the drain spout includes 
Moraes fails to teach the cover panel includes a hole
However, Hansen teaches the cover panel includes a hole (cover panel 14 includes a hole 40, fig 1 and 2).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by Hansen such that a cover panel includes a hole(s) so that ducts can pass through the hole(s) to connect to the cabinet as taught by Hansen,  Col 3 , line 21-23. 
In reference to claim 13, Moraes, Price and Hansen disclose the claimed invention
Moraes teaches a heating, ventilation, and/or air conditioning (HVAC) unit (Air conditioning system, page 3, line 5), comprising: 
a drain pan (32) configured to collect condensate generated by the HVAC unit (a single drain pan is provided for collecting condensate, page 3, line 13); [[and]] 
a drain spout (see fig 5) including a rigid outlet port coupled to the drain pan (discharge conduit 31 which is equivalent of the rigid outlet, fluidly interconnected to the drain pan 32, page 6, 13-14), and a conduit coupled to the rigid outlet port (a conduit i.e. tubing 34, is coupled to the discharge conduit 31 which is equivalent to the outlet port), and the drain spout is adjustable between a first configuration configured to discharge the condensate from the HVAC unit in a first direction and a second configuration configured to discharge the condensate from the HVAC unit in a second direction different than the first direction (Moraes further teaches configuring the drain spout of the AC unit in two distinct configurations such that condensate would be discharged from the AC system via the first opening 33 in the first configuration, see fig 2 and 4 when the AC is ceiling mounted and via a second opening 38 in a second configuration which is configured to discharge the condensate from the air conditioning system when the AC is wall mounted as shown in fig 3 and 5). Furthermore, adjusting the drain spout to transition between configurations is not a patentable subject matter as the court held that adjustability, where needed, is not a patentable advance, see MPEP 2144.04(V) (D).
a side panel comprising an opening (rear side 12 with an opening 38);
Morease fails to teach the conduit is flexible relative to the rigid outlet port,
However, Price in the art of improved waste disposal hose system, that it is a known method to provide a flexible conduit to be flexible relative to the rigid outlet (flexible hose 12, may have an accordion-like construction, which permits the tubing 12 to extend and contract in length, to bend, and to flex, see fig 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by price by incorporating the waste disposal hose system i.e. flexible hose, in to Moraes in place of the tubing 34 and would be coupled to the discharge conduit 31 of  Moraes’s air conditioning system in order to make it flexible relative to the discharge conduit, since all claimed limitations were known in the art, and one having ordinary skilled in the art could have modified the prior art as claimed by the known method with no change in their perspective functions and the combination would have yielded a predictable result of having a flexible hose that can extend , contract bend and flex relative to the discharge conduit to dispensing condensate out of the system through the flexible hose.
Moraes fails to teach a cover panel comprising a hole, wherein the cover panel is configured to couple to the side panel in a first orientation and in a second orientation, the hole of the cover panel is configured to overlap with the side panel and the cover panel is configured to occlude the opening of the side panel in the first orientation of the cover panel, the hole of the cover panel is configured to overlap with the opening of the side panel in the second orientation of the cover panel, and the drain spout is configured to extend through the opening of the side panel and through the hole of the cover panel in the second orientation of the cover panel to discharge the condensate from the HVAC unit in the second direction in the second configuration of the drain spout.
However, Hansen teaches in the art of HVAC cabinet with configurable duct connections that  it is a known method to provide a cover panel comprising a hole(cover panel 14 comprising hole(s) 40 or 56 see fig 1 and 2), wherein the cover panel is configured to couple to the side panel in a first orientation and in a second orientation (this cover panel 14 is configured to be coupled to the cabinet wall 12, in different orientations, see fig 11 and 12), the hole of the cover panel is configured to overlap with the side panel  (Cover 14 has one or more air duct openings that enable ductwork 18 to connect cabinet 12 to an adjacent building 20. i.e. the hole on the cover would overlap with the opening of the cabinet which enables the ductwork to connect cabinet 12 to an adjacent building) and the cover panel is configured to occlude the opening of the side panel in the first orientation of the cover panel (The cover 14 is invertible and interchangeable to accommodate various ductwork configurations, col 3, line 19-23), the hole of the cover panel is configured to overlap with the opening of the side panel in the second orientation of the cover panel, and the drain spout is configured to extend through the opening of the side panel and through the hole of the cover panel in the second orientation of the cover panel to discharge the condensate from the HVAC unit in the second direction in the second configuration of the drain spout(Cover 14 has one or more air duct openings that enable ductwork 18 to connect cabinet 12 to an adjacent building 20. i.e. the hole on the cover would overlap with the opening of the cabinet which enables the ductwork to connect cabinet 12 to an adjacent building. Since, the cover panel can be invertible and interchangeable to accommodate various ductwork configurations, configuring it to possess a given configuration at a time i.e. either in the first or second orientation, would be well within the scope of an ordinary skill in the art, to advantageously extend conduits through the overlapping openings when needed or not). Hansen further teaches Cover 14 can be attached to cabinet 12 in various arrangements to accommodate various ductwork configurations. In FIGS. 4 and 5, for example, rectangular ducts 42 and 44 are low and relatively close to each other. Arrows 66, 68 and 70 represent one or more steps in the process of reconfiguring the covers. These steps may include removing a cover, inverting a cover, inverting a cover, reattaching a cover, interchanging the covers, etc., col 4, line 12-19. This is a strong evidence that modifying Moraes as claimed would have produce predictable result (e.g. configuring the cover panel in a desired manner for tubes to extend through the openings or occlude as needed). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moraes by Hansen such that a cover panel would comprise a hole, wherein the cover panel is configured to couple to the side panel in a first orientation and in a second orientation, the hole of the cover panel is configured to overlap with the side panel and the cover panel is configured to occlude the opening of the side panel in the first orientation of the cover panel, the hole of the cover panel is configured to overlap with the opening of the side panel in the second orientation of the cover panel, and the drain spout is configured to extend through the opening of the side panel and through the hole of the cover panel in the second orientation of the cover panel to discharge the condensate from the HVAC unit in the second direction in the second configuration of the drain spout, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of configuring the cover panel to be coupled to the side panel i.e. the rear side 12, and occlude the second opening 38 of the rear side when the drain spout is in the first configuration and overlap the opening of the rear side with hole on the cover panel 14 of Hansen to discharge undesired fluid out of the system when the cover panel is in the second orientation and the drain spout is in the second configuration. 
In reference to claim 14, Moraes, Price and Hansen disclose the claimed invention
Moraes as modified teaches the first direction is a generally horizontal 
In reference to claim 15, Moraes, Price and Hansen disclose the claimed invention.
Moraes as modified teaches the conduit is a first conduit (as modified above in claim 13 to include the flexible hose in place of tube 34, is the first conduit), and the drain spout includes a second conduit coupled to the first conduit downstream of the rigid outlet port relative to a flow direction of the condensate through the drain spout (as shown in fig 5, the drain spout includes a second conduit i.e. elbow, coupled to the first conduit i.e. flexible hose, downstream of the rigid outlet port relative to a flow direction of the condensate through the drain spout).
In reference to claim 16, Moraes, Price and Hansen disclose the claimed invention further comprising: a base panel having an  
In reference to claim 19, Moraes, Price and Hansen disclose the claimed invention further
Morase as modified by Hansen in claim 13teaches the second orientation of the cover panel is offset 180 degrees from the cover panel in the first orientation (fig 12, shows the second orientation of cover panel 14 that is rotated 180 Degrees from the cover panel in the first orientation in fig 11).

    PNG
    media_image1.png
    293
    662
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are
moot because the new ground of rejection does not rely on any reference applied in the prior
rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763